Case 2:14-cv-00437-SPC-NPM Document 161-1 Filed 03/12/20 Page 1 of 4 PageID 3547




                                                                       EXHIBIT
                                                                                   exhibitsticker.com




                                                                           1
Case 2:14-cv-00437-SPC-NPM Document 161-1 Filed 03/12/20 Page 2 of 4 PageID 3548
Case 2:14-cv-00437-SPC-NPM Document 161-1 Filed 03/12/20 Page 3 of 4 PageID 3549
Case 2:14-cv-00437-SPC-NPM Document 161-1 Filed 03/12/20 Page 4 of 4 PageID 3550
